t c memo united_states tax_court dale j krohn petitioner v commissioner of internal revenue respondent docket no filed date dale j krohn pro_se chris j sheldon for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for and additions to tax of dollar_figure for failure_to_file under sec_6651 dollar_figure for failure to pay under sec_6651 and dollar_figure for failure to pay estimated_tax under sec_6654 in the answer respondent conceded that petitioner is not liable for the addition_to_tax under sec_6651 for respondent now contends that the correct amount of the addition_to_tax under sec_6651 for is dollar_figure the issues for decision are whether petitioner is liable for a dollar_figure deficiency in federal_income_tax for we hold that he is whether petitioner is liable for the addition_to_tax for failure_to_file under sec_6651 of dollar_figure for we hold that he is whether petitioner is liable for the addition_to_tax for failure to pay estimated_tax under sec_6654 of dollar_figure for we hold that he is findings_of_fact petitioner resided in arizona when he filed his petition in petitioner received social_security_benefits in the amounts of dollar_figure and compensation in the amounts of dollar_figure from paul development inc dollar_figure from wendell builders inc and dollar_figure from walker custom homes inc none of these payors withheld federal_income_tax for petitioner in petitioner did not file a federal_income_tax return for he did not make estimated_tax payments for respondent determined that petitioner received taxable_income based on documents provided by third-party payors and sent a notice_of_deficiency to petitioner petitioner timely filed a petition with this court petitioner did not cooperate with respondent in preparing for trial before trial petitioner asserted that he had a right not to testify because to do so would have required him to waive his fifth_amendment privilege_against self-incrimination petitioner did not identify or exchange any documents identify witnesses or file a pretrial memorandum as required by the standing_pretrial_order respondent complied with these requirements opinion a burdens of production and proof burden of production a sec_6201 if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on a third-party information_return and the taxpayer has fully cooperated with the secretary the secretary has the burden of producing reasonable and probative information concerning that deficiency in addition to the information_return sec_6201 petitioner did not introduce any evidence to refute respondent’s evidence or show that respondent’s determination of petitioner’s income is in error we conclude that respondent does not have the burden of production under sec_6201 because petitioner did not assert a reasonable dispute with respect to any item_of_income reported on an information_return and petitioner has not fully cooperated with respondent even if respondent had the burden of proceeding under sec_6201 respondent met that burden by producing information returns with certified transcripts from respondent’s administrative files and from social_security administration files and declarations and supporting records from robert curtis pankow president of wendell builders inc craig douglas walker president of walker custom homes inc and paul brian walker president of paul development inc the declarations were made under penalties of perjury and are governed by u s c section the declarations at issue are in the form required by u s c section the declarations are admissible under rule sec_803 and sec_902 of the federal rules of evidence rule of the federal rules of evidence provides an exception to the hearsay rule for records that are kept in the course of a regularly conducted activity and made at or near the time of the event by a person with knowledge rule of the federal rules of evidence states the requirements for self-authentication of a business record to qualify under rule a domestic record of a regularly conducted business activity must be accompanied by a declaration certifying that the record was made at or near the time of the occurrence of the matters set forth by or from information transmitted by a person with knowledge of those matters was kept in the course of the regularly conducted activity and was made by the regularly conducted activity as a regular practice all of the underlying documents were kept in the regular course of business and the related declarations of the validity of these documents were made by people familiar with them we conclude that sec_6201 does not apply in this case b determination in unreported income cases the u s court_of_appeals for the ninth circuit to which an appeal of this case would lie has held that in order for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases the commissioner must establish some evidentiary foundation linking the taxpayer to the income- producing activity 596_f2d_358 9th cir revg 67_tc_672 or some substantive evidence demonstrating that the taxpayer received unreported income 680_f2d_1268 9th cir see also 774_f2d_932 9th cir once there is evidence of actual receipt of funds by the taxpayer the taxpayer has the burden of proving that all or part of those funds is not taxable 87_tc_74 there is ample evidence linking petitioner to income- producing activities he received nonemployee compensation from wendell builders inc walker custom homes and paul development inc and social_security_benefits at trial respondent submitted forms 1099-misc miscellaneous income a certified transcript from the social_security administration nonemployee compensation payor records and declarations under penalties of perjury of those payors as to the validity of these underlying documents the transcripts declarations and supporting documents show that petitioner received income during the years in issue thus petitioner bears the burden of proving respondent’s determinations are in error see edwards v commissioner supra weimerskirch v commissioner supra burden_of_proof respondent bears the burden of proving the increased addition_to_tax raised in the pleadings see rule a this increase is computational petitioner contends that respondent generally bears the burden_of_proof we disagree the burden_of_proof for a factual issue relating to liability for tax may shift to the commissioner under certain circumstances sec_7491 under sec_7491 the burden_of_proof with respect to a factual issue relevant to a taxpayer’s liability for tax shifts from the taxpayer to the commissioner if inter alia the taxpayer has a complied with substantiation requirements under the internal_revenue_code sec_7491 b maintained all records required by the internal_revenue_code sec_7491 and c cooperated with reasonable requests by the secretary for information documents and meetings id a taxpayer bears the burden of proving that he or she has met the requirements of sec_7491 see h conf rept pincite 1998_3_cb_747 s rept pincite 1998_3_cb_537 petitioner does not contend that he meets the requirements of sec_7491 and the record shows that he did not meet those requirements because he did not cooperate with respondent thus petitioner bears the burden_of_proof except as to the increased addition_to_tax see rule a 290_us_111 whether petitioner’s fifth_amendment claims affect the burden_of_proof before trial petitioner asserted fifth_amendment rights against self-incrimination however even if petitioner’s claim was bona_fide which we need not decide it would have no effect on petitioner’s burden_of_proof see 460_us_752 92_tc_661 89_tc_501 affd 884_f2d_258 6th cir b petitioner’s income in petitioner has not shown that respondent’s determination relating to the amount of his income for is incorrect we conclude that petitioner received income as described in the findings_of_fact c petitioner’s deductions a taxpayer must keep records that are sufficient to enable the commissioner to determine his or her tax_liability sec_6001 sec_1_6001-1 income_tax regs deductions are a matter of legislative grace 503_us_79 a taxpayer must substantiate the payments which give rise to claimed deductions 65_tc_87 affd per curiam 540_f2d_821 5th cir see sec_6001 petitioner alleged in the petition that he is entitled to claim deductions however petitioner has not identified the items that he contends are deductible or offered any evidence supporting his claim thus he may not deduct any amount for we conclude that petitioner’s deficiency in income_tax for was dollar_figure d additions to tax sec_7491 places on the commissioner the burden of producing evidence that it is appropriate to impose additions to tax to meet the burden of production under sec_7491 the commissioner must produce evidence showing that it is appropriate to impose the particular addition_to_tax but need not produce evidence relating to defenses such as reasonable_cause or substantial_authority 116_tc_438 h conf rept supra pincite c b pincite petitioner is required to file a return for but has not done so he did not make estimated_tax payments with respect to his tax_liability for thus respondent has met the burden of production respondent conceded that petitioner is not liable for the addition_to_tax under sec_6651 for thus sec_6651 reducing the amount imposed by sec_6651 to percent for any month in which both sec_6651 and additions are imposed does not apply and the 5-percent rate does respondent has established that petitioner is liable for the addition_to_tax under sec_6651 for in an amount greater than respondent determined in the notice_of_deficiency we conclude that petitioner is liable for additions to tax for failure_to_file under sec_6651 of dollar_figure and failure to pay estimated_tax under sec_6654 of dollar_figure for to reflect the foregoing decision will be entered for respondent
